DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I (Figures 2-3 – Claims 1, 3-6, 8, 15-16, 18-28, and 30-38) in the reply filed on September 9, 2021 is acknowledged.
Claims 1, 3-6, 8, 15-16, 18-28, and 30-38 are allowable. The restriction requirement of species, as set forth in the Office action mailed on July 12, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is partially withdrawn.  Claims 7, 12-14, 17, and 29, directed to species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, Claims 2 and 9-11, directed to species withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of Claims 2 and 9-11 directed to species non-elected without traverse.  Accordingly, Claims 2 and 9-11 have been cancelled.
Allowable Subject Matter
Claims 1, 3-8, and 12-38 are allowed.
The following is an examiner’s statement of reasons for allowance: With regards to Independent Claim 1, the Applicant has sufficiently claimed and defined the lighting system including the at least one light pipe, the at least one light source disposed at least partially within the interior of the system, the at least one mask, and the lens substantially enclosing the interior of the system, the at least one light pipe, and the at least one light source.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, and in particular to the lens having the outer surface disposed opposite the inner surface and at least one of a continuous transparent or translucent coating is on the outer surface, wherein:
The at least one light source is configured to emit light by at least receiving electrical power from an electrical power source, the at least one light source being arranged adjacent to and directed towards the at least one light pipe;
With the at least one light source receiving electrical power from the electrical power source, the at least one of the continuous transparent or translucent coating is at least partially permeable to at least some light which is emitted by the at least one light source and passed through the lens; and
The mask and the lens are separable.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

Friday, September 17, 2021
/Jason M Han/Primary Examiner, Art Unit 2875